 508DECISIONSOF NATIONALLABOR RELATIONS BOARD(by the Eighth Circuit).The Court provided a construction of thatterm, and the whole section in keeping with the basic policy of theamended Act, namely,"to insulate employees' fobs from their organi-zationalrights."53By such a reading, the Court gave effect to themain thrust of the entire section, which is to protect employees intheir hire or tenure of employment; and this was accomplished byequating the word "membership" with the status or right to be pro-tected from being discharged-a status which could not be interferedwith so long as the employee tendered the requisite periodic dues andfees.Conversely, "nonmembership" was equated to a status whichresulted only from a failure to tender such dues and fees, and whichrendered the delinquent "nonmember" employee subject to beingdischarged.54In view of the foregoing, we are unable to see how our colleaguescan distinguish the instant agency-shop proposal from any otherunion-security proposal which predicates a right of dischargeonlyupon an employee's failureto tender the equivalent of regular uniondues and intintion fees.The Union sought to bargain concerning aclause which would leave the final decision as to membership or non-membership with each individual employee,at his option,but never-theless, to condition employment upon the payment of sums of moneywhich would constitute each employee's "share of financial support."In our opinion, such a proposal fully comports with the congressionalintention in Section 8(a) (3) for the allowance of union-security con-tracts, and, therefore, is a mandatory subject as to which the Respond-ent is obliged to bargain.Consequently, we would find that the Respondent violatedSection8 (a) (1) and (5) of the Act, as alleged.5553 347 U.S. at 40.64As stated by Senator Taft,"In other words,what we do, in effect,is to say that noone can get a free ride insuch ashop....The employee has topay the union dues."[Emphasis supplied.]93 Congressional Record 3953,April 23, 1947.55 It Is beyond the Board's authority to tell the parties what specific result they shouldreach In bargaining.N.I.R.B. v. American National Insurance Co.,343 U.S. 395.Accord-ingly, by concluding that the proposed agency-shop agreement is a lawful and mandatorysubject for bargaining,we would not impose a duty upon the Respondent to execute suchan agency-shop clause, or any other clause ; the duty imposed would go no further than todirect the Respondent,upon request,to bargain in good faith.ValleyDie Cast Corp.andMurray F. Robertson,EdwardTorosian,Michael Polizzi and George M. RobertsandDistrictLodge No. 60,International Association of Machinists,AFL-CIO.Case No. 7-CA-2592.February 00, 1961DECISION AND ORDEROn July 25, 1960, Trial Examiner Arnold Ordman issued his Inter-mediate Report in the above-entitled proceeding, finding that the130 NLRB No. 66. VALLEYDIE CAST CORP.509corporate Respondent had engaged in certain unfair labor practices,and recommending that it cease and desist therefrom and take certainaffirmative action.The Trial Examiner also found that RespondentsMurray F. Robertson, Edward Torosian, Michael Polizzi, and GeorgeM. Roberts had not engaged in unfair labor practices in their individ-ual capacities.These findings, conclusions, and recommendations aremore fully set forth in the copy of the Intermediate Report attachedhereto.Thereafter, the General Counsel and the Respondent filedexceptions to the Intermediate Report and briefs in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersRodgers and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report, the exceptionsand briefs, and hereby adopts 1 the Trial Examiner's findings, con-clusions, and recommendations, except as herein modified.1.The Trial Examiner found that the evidence failed to establishmisconduct on a nature serious enough to warrant denial of job rein-statement to all strikers.We do not agree.We find that there is suffi-cient evidence of misconduct on the part of Randolph Yamin to dis-qualify him for reinstatement.This is reflected in his participationin the prevention of the maintenance workers from entering the planton the night of October 14, 1959.Yamin is identified by uncontra-dicted testimony as having said : "Nobody is getting into this plant,"and "The only way they are going to cross here is over my dead body."In our opinion, the foregoing warrants a denial to Yamin of rein-statement, even in the event he has not been replaced by the corporateRespondent.2.The Trial Examiner found that those strikers discharged onOctober 15 and 16, 1959, had not been replaced prior to discharge,but recommended that the question whether strikers discharged there-after had been replaced prior to discharge be left to compliance pro-ceedings.No exception was taken to this latter recommendation.Asthere is no exception to having the reinstatement rights of some of thestrikers determined at the compliance stage and as the record is notwholly clear as to when Respondent began hiring replacements, weshall in these circumstances leave to compliance proceedings determi-nation of the reinstatement rights of all the strikers.1The Respondent's request for oral argument is hereby denied as the record, includingthe exceptions and briefs, adequately presents the issues and the positions of the parties. 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in this case and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Respondent, Valley Die CastCorp., its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in District Lodge No. 60, Interna-tional Association of Machinists, AFL-CIO, or in any other labororganization of its employees, by discharging or in any other mannerdiscriminating against any of its employees in regard to hire or tenureof employment or any term or condition of employment, except aspermitted by the proviso to Section 8(a) (3) of the Act.(b) Interfering with, restraining, or coercing its employees be-cause of their exercising of their right to engage in a lawful strike.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer the 71 individuals listed in Appendix A, attached hereto,immediate and full reinstatement to their former or substantiallyequivalent positions without prejudice to their seniority or otherrights and privileges in the manner set forth in the section of theIntermediate Report entitled "The Remedy" (as modified) except tothe extent any of them were permanently replaced prior to their dis-charge.(b)Make whole all the aforesaid individuals for any loss of paythey may have suffered as a result of the discrimination against themin the manner set forth in the section of the Intermediate Report en-titled "The Remedy."(c)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports, andall other records necessary to determine the amounts of backpay dueand the rights of employment under the terms of this Order.(d)Post all the site of its operations in Detroit, Michigan, copiesof the notice attached hereto marked "Appendix A." 2 Copies of saidnotice, to be furnished by the Regional Director for the Seventh Re-gion, shall, after being duly signed by Respondent Valley Die CastCorp.'s authorized representative, be posted by Respondent Valley DieCast Corp. immediately upon receipt thereof, and maintained by itfor a period of 60 consecutive days thereafter in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent Valley Die Cast Corp.2 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." VALLEY DIE CAST CORP.511to insure that said notice is not altered, defaced, or covered by anyother material.(e)Notify the said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken tocomply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleged that Murray F. Robertson, Edward Toro-sian,Michael Polizzi, and George M. Roberts, individuals, have vio-lated Sections 8(a) (1) and (3) of the Act.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discourage membership in District Lodge No. 60,International Association of Machinists, AFL-CIO, or in anyother labor organization of our employees by discharging or inany other manner discriminating against any of our employees inregard to hire or tenure of employment or any term or conditionof employment, except as permitted by the proviso to Section8 (a) (3) of the Act.WE WILL NOT interfere with, restrain, or coerce our employeesbecause of the exercise of their right to engage in a lawful strike.WE WILL offer to the employees named below immediate andfull reinstatement to their former or substantially equivalent po-sitions without prejudice to their seniority or other rights andprivileges and make them whole for any loss of pay suffered as aresult of the discrimination except to the extent that any of themwere permanently replaced prior to their discharge.Daisy ScottWillie DavisJoaquin CastilloEdmund BojarskiJames JohnsonMarcia JankowskiJacqueline SoculaAlbert GarciaErnesto ChavezFrancisco VillaruelThelma RoseLora Ray WambleGaetano CurraoArnold SalyerBilly AdkinsIrene GoodmanBerniceWienkeDorothy WaldripOran DarnellMargy SmithEmogene PotterCorrinne BreedingAlphonse VandeveldeEmmet AdkinsLinda ScottMary Mabee 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDWilliam BowmanJimmie CallMargaret LaquintoFrankie HarperShirlee CallLuis LunaLizzieWhiteCliffordWhiteGrace FerrantiBillyHarperLessie NewsomeWilliam CardellaBernice LipinskiAdolph GonzalesCharles SadlerBuddy DarnellAlger StanceyBenedict SiragusaJames CarrollWilliam LafaveGene MasseyLee GabrielBob CrowderMelvin CoatesHarold MochAnne JarraitHugo WienkeHerbert HickeyDelsieHendersonJoseph YaminJack CallChester KierpaulJohn WiedmanJames SpringerRobert AllenJoseph EdwardsEarl ColePeter OrlandoDonna DemeyerFranklin EnglandLodovico IannettaRosario SticeLawrence VitaleAntonio VitaleDudley YoungVALLEY DIECASTCORP.Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding arose upon a complaint issued by the General Counsel of the Na-tional Labor Relations Board alleging in substance that Valley Die Cast Corp andcertain of its officers and agents, named as individual Respondents, violated Section8(a)(1) and (3) of the National Labor Relations Act, as amended (61 Stat. 136), bydischarging and refusing to reinstate 60 strikers listed in an appendix to the complaint.In due course an answer was filed in behalf of all the Respondents denying the com-mission of unfair labor practices.A hearing upon the complaint and answer was held before the duly designatedTrial Examiner in Detroit, Michigan, on April 20 and 21, 1960General Counseland the Charging Party, District Lodge No 60, International Association of Ma-chinists, AFL-CIO, herein called the Union, were respectively represented by counsel.Respondents, with one exception, were likewise represented by counsel.'At the'The exception was George M. RobertsAt the outset of the hearing Respondents'counsel, who had previously filed an answer in behalf of the named Respondents withdrewhis appearance as to Roberts on the ground that the latter was no longer employed byValley Die Cast Corp and that his whereabouts were unknown to Respondents' counsel.Roberts didnot appearthroughout the hearing eitherpersonally or through a representative. VALLEYDIE CAST CORP.513beginning of the hearing General Counsel moved to amend the complaint by addingan allegation to paragraph I1 thereof that the strikers had unconditionally offered toreturn to work on October 21, 1959, as well as on October 26 and 27, 1959, as pre-viously alleged.General Counsel also moved to amend the complaint by adding 12more names to the 60 already listed in the appendix to the complaint.2The TrialExaminer, over the objections of Respondents, granted the motions to amend.3Full opportunity was afforded the parties to present evidence, to examine andcross-examine witnesses,to present oral argument,and to file briefs as well as pro-posed findings of fact and conclusions of law. Briefs have been filed by GeneralCounsel and by counsel for Respondents and have been carefully considered.Upon the entire record in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESSINVOLVEDValley Die Cast Corp., herein called Valley, is a Michigan corporation having itsprincipal office and place of business in Detroit, Michigan, where it is engaged in themanufacture and sale of automotive die-cast hardware and related products.Mur-ray F. Robertson, Edward Torosian, Michael Polizzi, and George M. Roberts, indi-viduals, were at all times herematerialagents of Valley.During the calendar year preceding the hearing, Valley in the course of its busi-ness operations purchased raw materials valued in excess of $800,000, of which ap-proximately 50 percent was shipped to its plant in Detroit, Michigan, from pointsoutside the State of Michigan.During the same period Valley sold finished productsvalued in excess of $11/2 million of which 20 percent was shipped from Detroit topoints outside the State of Michigan.Respondents admit, and I find, that Valley isengagedin commercewithinthe meaningof the Act.II.THE LABOR ORGANIZATION INVOLVEDDistrict Lodge No 60, International Association of Machinists, AFL-CIO, is alabor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Chronology of eventsIn September 1959 the Union started an organizational campaign among the em-ployees of Valley.Pursuant to this campaign the Union wrote to Valley on Sep-tember 22, 1959, claiming majority representation among the employees and 2 dayslater filed a petition with the National Labor Relations Board asking for certificationas their bargaining representative.While this representation petition was pendingbefore the Board, the Union scheduled a meeting of the employees for the afternoonof October 14, 1959. The meeting was originally called to discuss the status of therepresentation proceeding on which a hearing was to be held.However, during theafternoon of October 14 and prior to the scheduled meeting a number of employeesin the diecasting department of Valley had been laid off due to notice from a cus-tomer of Valley that a cutback in orders could be expected.Accordingly, at theunion meeting, following the discussion of the pending representation proceeding,the layoff and the possibility of further layoffs came up for discussion as did othercomplaints of employees relating to their working conditions.At the close of thediscussion, the employees at the meeting, numbering some 30 to 35, voted by secretballot to strike forthwith.That evening a picket line was stationed in front ofValley's premises.Some of the employees who were still at work were notified ofthe strike and picket line, and ceased work.The following day, October 15, 1959, Valley, over the signature of MurrayRobertson, its secretary-treasurer, sent telegrams to 43 of the strikers reading:Inasmuch as you failed to report on your regular shift October 15th and theCompany was not notified of any valid excuse you are hereby discharged .42The 12 individuals so named were Margy Smith, Billy Adkins, Gene W. Massey, LeeGabriel,Bob Crowder, Melvin Coates, Harold Moch, Lodovico Iannetta, Rosario Stica,Lawrence Vitale, Antonio Vitale, and Dudley Young.3 SeeN L R R. v. Gaynor News Company, Inc,197 F. 2d 719, 721-722 (C.A. 2), andcases there cited4The names of these 43 strikers are listed in Appendix B attached hereto and arederived from General Counsel's Exhibits Nos. 2F, K, and L. One of the 41 names listed597254-61-vol. 130-34 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDIdentically worded telegrams were sent to 17 additional strikers on the followingday, October 16, and to still another striker on October 17.5On October 19, 1959,Valley sent 11 more telegrams, again over the signature of Murray Robertson, dis-charging other strikers for failing to report on their regular shift on October 19without having furnished the Company with any valid excuse.6The last telegramhere relevant was sent to Harold Moch on October 10 over the signature of GeorgeRoberts, the then plant superintendent, and read merely, "Your services are nolonger needed at Valley Die Cast Corporation."Several of the employees who received the discharge telegrams above describedhad been placed on temporary layoff status on October 14.No new employees werehired until about the third day of the strike.The record does not show, however,how many such new employees were hired, when they were hired, on which strikingemployees, if any, they replaced.In the meantime the strike and the picketing, which had commenced on the nightof October 14, 1959, continued until October 26, 1959.During the course of thestrike, several of Respondents' officials made statements to the effect that employeeson the picket line or on strike would not be allowed to return to work.Thus, onthe night of October 14, Torosian, a Valley official, told the strikers who weregathered at the plant that they were fired and that they would never get their jobsback at Valley.During the same evening Superintendent Roberts brought coffeeout to the pickets and announced that this was a farewell party. President Polizzion Thursday, October 15, asked by one of the pickets, Emogene Potter, if they werefired, replied either that they were or probably were "as of now." 7On October 21, 1959, Valley and the Union appeared in the Wayne County Cir-cuit Court on cross-complaints which they had respectively filed against one another.On that occasion, Mr. Eden, as counsel for the Union asked Mr. Burns, counsel forValley, if the employees could go back to work while awaiting the outcome of therepresentation proceedings which were pending before the BoardWhile the tes-timony is not altogether clear in that regard, it appears and I find that this offer toreturn to work was conditioned at the very least on the discontinuance of the pro-ceedings in the Wayne County circuit court. In any event, the offer was rejected.A second offer by the Union for the strikers to return to work was made on October26, 5 days later, during the course of a Board hearing in the representation proceed-ing 8Valley again rejected the offer.That night at a union meeting the employeesvoted to call off the strike and the picketing and to apply for their jobs the follow-ing morning.The strike and the picketing were brought to an end forthwith andthe following morning, October 27, a number of the strikers asked for their jobs back.The requests were denied.C. Analysis, defenses, and concluding findings1.The dischargesThe facts here critical are virtually undisputed.On the night of October 14,1959, Valley's employees, pursuant to a vote at a union meeting, went on strikeagainst Valley and established a picket line in front of Valley's premises.No con-in 2F was obscured and only the address appears.I infer and find that the missingname is that of employee Daisy Scott I base this inference and finding on the fact that,as shown in the pleadings,Daisy Scottwas admittedly one of the employees who went onstrike and Respondents neither urge nor suggest that she was treated differently from anyof the other strikers listed in the pleadings, all of whom received telegrams of discharge.It is significant, too, that the address in question was "1582 Berwick Det ," the identicaladdress listed for another employee named Daisy Scott who was also on strike.WhileIwould not normally regard this coincidence of surnames and addresses as persuasive, I doso regard it here in view of the other considerations set forth above.6 These 18 strikers are listed in Appendix C attached hereto.8These 11 strikers are listed in Appendix D attached hereto. It will be noted that in-cluded in these 11 is Billy Adkins who had already been sent a discharge telegram onOctober 15.See Appendix B.7 General Counsel adduced evidence that Polizzi unsuccessfully offered a raise to em-ployees to get them to go back to work. Polizzi denied making such an offer. The com-plaint contains no allegation in this regard and an amendment to the complaint profferedat the beginning of the hearing by General Counsel which would have related to thissubject matter was voluntarily withdrawn.Under the circumstances I make no findingconcerning this matter.8The Union subsequently withdrew its representation petition. VALLEY DIE CAST CORP.515tention is made that the strike was caused by, or was in protest against, any unfairlabor practices by Valley. So far as appears, the strike arose out of the employees'desire for representation by the Union, their dissatisfaction with certain of theirworking conditions, and their fear that certain layoffs in the diecasting departmenton the afternoon of October 14 presaged plantwide layoffs. In terms of labor rela-tions law, the employees here involved engaged in an economic strike as distinguishedfrom an unfair labor practice strike.In any event, beginning October 15 and through October 19 Valley sent telegramsof discharge to the employees named in the complaint as amended; 43 such telegramswere sent on October 15, 17 on October 16, and the remainder on October 17 and19.The question presented is whether these discharges violated Section 8(a) (1) and(3) of the Act as alleged by General Counsel.The legal principles here applicable are well settled.N.L.R.B. v. Mackay Radio& Telegraph Co.,304 U.S. 333;N.L.R.B. v. Globe Wireless, Ltd.,193 F. 2d 748,750 (C.A. 9), and cases cited.Generally speaking, strikers retain their status asemployees of their employer and are protected against unfair labor practices de-nounced by the Act. In the case of an economic strike, however, an employer may,in order to protect his legitimate interests, permanently replace the strikers and, tothe extent that he does so, he is not required to reinstate them.Absent such re-placement, however, the employer may not discharge or refuse upon request to re-instate economic strikers.Such action constitutes a reprisal for the mere act ofstriking andpro tanto,trenches upon a guarantee specifically vouchsafed by Sections7 and 13 of the Act. See also Section 2(3) of the Act.Applying these principles to the facts of the instant case, it follows that Valleyviolated Section 8 (a) (1) and (3) of the Act when it took the discharge action hereinset forth.On the admission of its own official, Murray Robertson, Valley hired nonew employees until about the third day of the strike.The 60 employees dischargedon October 15 and 16 had therefore not been replaced prior to their discharge.And,from all the circumstances, the same would appear to be true also with respect to thedischarges of October 17 and 19. Indeed, Respondents in their brief to the TrialExaminer, make no claim that any of the strikers had been replaced at the timeof their discharge, but claim merely that they had been replaced at the time theyapplied for reinstatement.Needless to say, subsequent replacement of discrimina-torily discharged employees constitutes no defense to a finding that the prior dischargewas an unfair labor practice nor does it constitute a bar to an order of reinstatement.Respondents, however, pose a number of defenses to exonerate themselves fromliability.Preliminarily, the contention is made that the strike was without justifica-tion and that Valley had engaged in no conduct warranting a strike. But the wisdomor unwisdom of a strike, the justification or lack of it, as the Supreme Court long agonoted in theMackaycase already cited, does not alter its status as a protected activ-ity.Respondents argue also that the strike was premature and that it caught notonly Valley, but also some of the employees themselves, by surprise. Insofar asRespondents suggest that any of the employees were "coerced" into joining theranks of the strikers, the record does not substantiate such a claim and, insofar asnotice to Valley is involved, the Act imposes no requirement that an employer begiven prior notice of a strike to bring it within the protection of the statute.MorrisFishman & Sons, Inc.,122 NLRB 1436, enfd. 278 F. 2d 792 (C.A. 3).Without merit also is the claim that the strike should be denied protection becauseitcreated a "potentially dangerous condition" in the plant.While it is true thatemployees who engage in a work stoppage which has been deliberately timed to causeaggravated physical injury to a plant or to create peculiarly dangerous conditionsforfeit their statutory protection, the evidence here relied upon does not warrantinvocation of that doctrine.That evidence derives largely from the testimony oftwo maintenance employees who stated in substance that "at times" there was adanger of gas leakage or electrical damage from boilers and that a cat, which fre-quented the plant premises, might knock over a chemical in the plant laboratory,thereby causing serious damage.The two maintenance men testified further thatthey were physically blocked by the strikers from entering the plant on the night ofOctober 14 when they sought to take care of this situation .9They further testifiedthat Edward Torosian, who corroborated them in this regard, after seeking unsuc-cessfully to obtain entrance for them into the plant instructed them to go home.Onall the evidence and upon my observation of the demeanor of the witnesses, I con-clude that the "potentially dangerous condition" was highly exaggerated.If aserious danger had really existed and the services of the maintenance men were9 This was the sole incident of alleged misconduct during the 12 days the strike lasted. 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDreally necessary to avert the danger, I do not believe Mr. Torosian would havecapitulated and told the maintenance men to go home.At the very least,itseemsto me, Mr. Torosian would have enlisted the aid of the police, who, all agree, werepresent on the scene, to get the maintenance men into the plant.There is no evi-dence that this was done.Moreover, the evidence that the maintenance men werephysically restrained from entering the plant is likewise wanting in persuasiveness. 10While I have no doubt that the strikers made serious efforts to dissuade the mainte-nance men from crossing their picket line and that a near altercation occurred 11 theevidence as to actual physical restraint is singularly lacking in detail both as to theprecise nature of the physical restraint and the identity of the person or personsdoing the restraining.In sum, the evidence here proffered fails to establish mis-conduct of a nature serious enough to warrant denial of statutory protection to ag-grieved employees.SeeMorris Fishman & Sons, Inc., supra,122 NLRB 1436 at1438;N.L R.B. v. Wichita Television Corporation, Inc, d/b/a KARD-TV, 277 F. 2d579, 584-585 (C.A. 10).Finally, Respondents argue that the strike herein should be denied protection in-asmuch as the strike was one for recognition, that the Union did not represent amajority of the employees, and that the strike was therefore for an unlawful pur-pose.The contention assumes too much. The strike did take place while a repre-sentation petition was pending.However as the record demonstrates and as Re-spondents' brief acknowledges, the factors which gave impetus to the strike weredissatisfactionwith certain working conditions, a desire for better working condi-'tions, and a fear of a possible plantwide layoff.There is a dearth of evidence toestablish that the object, or even an object, of the strike was to obtain recognitionof the Union without resort to Board procedures.On the contrary, the evidencereveals that throughout the strike efforts were being made to expedite the repre-sentation proceeding so that the question of representation could be expeditiouslyresolved by the Board itself.Under these circumstances it is unnecessary to deter-mine whether the Union did nor did not represent a majority of the employees.Contrary to Respondents' assertion, however, the record contains insufficient evidenceto warrant a finding in that regard.i2I find, therefore, on the basis of all the evidence and for the reasons heretoforestated, that the discharges here in issue were in violation of the provisions of Sec-tion 8(a) (1) and (3) of the Act.2.The offers to returnDiscriminatorily discharged employees are normally entitled to immediate rein-statement and backpay.But the Board has uniformly held that where strikers areinvolved, the reinstatement and backpay obligation shall not be operative as to anystriker until he actually abandons the strike and evidences an unconditional willing-ness to return to work.N.L.R.B v. Globe Wireless, Ltd , supra,193 F. 2d 748, at752; Brookville Glove Company,114 NLRB 213, 215 enfd 234 F 2d 400 (C A 3).General Counsel urges that the Union met these requirements on behalf of the em-plovees on October 21. 26, and 27However, the October 21 offer, as I have al-ready found, was conditioned on the abandonment of the State court proceedings.The October 26 offer was not so conditioned and that evening the employees votedto, and did, abandon the strikeThe following day, October 27, pursuant to theirvote the previous evening, a number of the discharged strikers reported to ValleylO Indeed, witnesses proffered by General Counsel gave a distinctly different version ofthis incidentitPolizzi, president of Valley, who was also present at the time testified that he andTorosian ordered the two maintenance men to go home rather than "start a big commotionover there "12 Brief reference can be made here to various other contentions of Respondents whichare patently inappositeThe fact, asserted by Respondents, that certain employees con-tinued to work during the time of the strike and that some of the strikers returned towork during the strike does not, of course, place the work stoppage in the category of apartial strikeSeeValley Cztzi Furniture Company,110 NLRB 1,589. The employees whodid engage in the strike, unlike the employees inValley City,did not seek to continueworking on their own terms but ceased work completely.Respondents' reliance on theprovisions of Section 8(b) (7) of the 19.59 amendments, even if otherwise applicable, islikewise misplaced inasmuch as these provisions did not become effective until after theevents here in issueFinally, Respondents can derive no comfort from the fact that itsdischarge of certain employees who had previously been laid off was a mistake on itspart.So far as the employees here involved knew, they were effectively discharged. VALLEY DIE CAST CORP.517and asked for their jobs.Valley took the position, as it had throughout the strike,that the strikers were discharged and would not be taken back.Upon the foregoing facts, 1 find that the strikers herein did not meet the precon-ditions for reinstatement until, on the evening of October 26, they voted to abandonthe strike and ask for their jobs back the following day.It is true that when severalof the strikers did ask for their jobs the following day, Valley made explicit whathad previously been apparent, namely, that it would not under any circumstancesreestablish the employment relationships which it had previously terminated.Underthese circumstances it was not necessary-indeed, it would have been futile-forthe remaining strikers to have made individual requests for reinstatement and thelaw does not require the doing of a futile act.Once the employees abandoned thestrike and manifested thereby their unconditional willingness to go to work, theobligation upon Valley to reinstate them became effective forthwith.Sea ViewIndustries, Inc.,127 NLRB 440.3.The liability of the "individual Respondents"As stated in the caption, General Counsel named as Respondents in his complaintnot only Valley, the corporate Respondent here involved, but named also Robert-son, Torosian, Polizzi, and Roberts m their individual capacities.With respect tothese four individuals, the complaint alleged merely that they "are and were at alltimes herein material, officers,managers, and operators of the business of Re-spondent Valleyand acted as agents of Respondent Valley in the commission of theacts[alleged as unfair labor practices]andassuch were agents of RespondentValley and employers within the meaning of Section 2(2) of the Act."[Emphasissupplied.]The answer to the complaint admits that the four named individualswere agents of Valley. It follows, therefore, that they were employers within theliteral language of Section 2(2).On the other hand, the evidence does not establish and, indeed, the complaintdoes not allege, that, so far as relevant here, they engaged in any acts or conduct intheir individual capacities as distinct from their capacities as agents of Valley. Inthis state of the record, I find no basis in this proceeding for a holding that Robertson,Torosian, Polizzi, and Roberts, in their individual capacities, committed unfair laborpractices.To the extent that they acted as agents of Valley, the latter is, of course,answerable for their conduct and any remedy validly prescribed for such conductwould be binding not only on Valley but through Valley upon its agents.Viewedin this posture, it would in any event serve no useful purpose nor would it effectuatethe policies of the Act to make findings as to whether Robertson, Torosian, Polizzi,and Roberts committed unfair labor practices in their individual capacities or whetherthey should be made individually liable for such unfair labor practices, if any.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Valley and its agents set forth in section III, above, occurring inconnection with the operations of Valley described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent Valley has engaged in and is engaged in certainunfair labor practices, I will recommend that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.Having found further that Respondent Valley between October 15 and 19, 1959,discriminatorily discharged striking employees, I will recommend that it offer theseemployees full and immediate reinstatement to their former or substantially equiv-alent positions,without prejudice to their seniority or other rights and privileges,dismissing, if necessary, all employees hired as replacements for the dischargedstrikers on or after the respective dates of discharge.One caveat is necessary in thisregard.It is clear that none of the 60 strikers discharged on October 15 and 16were replaced prior to their discharge.This appears to be the case also with respectto the strikers discharged thereafter.However, since Valley apparently began tohire new employees about the third day after the strike it is possible that one or moreof the strikers discharged after October 16 may have been permanently replaced priorto their discharge.In that event, it would not be incumbent upon Valley to rein-state such strikers since their riiht to both reinstatement and backpay would haveterminated as of the date of their replacement.The resolution of any issue arisingin this regard may appropriately be deferred to later compliance proceedings. 518DECISIONSOF NATIONALLABOR RELATIONS BOARDN.L.R.B. v. Rutter-Rex (J.H.),Manufacturing Company, 245F. 2d 594, 598(C.A. 5).Iwill further recommend that, subject to the caveat already noted, Valley makewhole the discharged strikers for any loss of wages they may have suffered as theresult of the discrimination towards them.Because the strike was not abandoneduntil the night of October 26, the backpay period shall begin on the morning ofOctober 27, 1959, and shall continue in the case of each discriminatorily dischargedemployee until the date Valley offers the employee reinstatement as hereinbeforeprovided.Such backpay less the employees' net earnings during the backpayperiod, shall be computed on a quarterly basis as prescribed by the Board in F. W.Woolworth Company,90 NLRB 289. Valley shall, upon request, make availableto the Board or its agents for examination all payroll and social security recordsand such other records and reports necessary to determine the amounts of backpaydue.CONCLUSIONS OF LAW1.Valley Die Casting Corp.,the corporate Respondent herein,is engaged in com-merce within the meaning of Section 2(6) and(7) of the Act.2.By discharging unreplaced economic strikers, Respondent Valley has violatedSection 8(a) (1) and(3) of the Act.3.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and(7) of the Act.4.The record affords insufficient basis for a finding that Respondents MurrayF. Robertson,Edward Torosian,Michael Polizzi,and George M. Roberts engagedin unfair labor practices in their individual capacities,as alleged in the complaint.[Recommendations omitted from publication.]APPENDIX AGROUP 1Daisy ScottCorrinneBreedingCharles SadlerWillieDavisAlphonse VandeveldeBuddy DarnellJoaquin CastilloEmmet AdkinsAlger StanceyRandolph YaminLinda ScottBenedict SiragusaEdmund BojarskiMary MabeeFrankie HarperJames JohnsonWilliam BowmanAnne JarraitMarcia JankowskiJimmie CallHugo WienkeJacqueline SoculaMargaret LaquintoHerbert HickeyAlbert GarciaArnold SalyerDelsie HendersonErnesto ChevezBillyAdkinsJoseph YaminFrancisco VillaruelShirleeCallJack CallThelma RoseLuis LunaChester KierpaulLora May WambleLizzieWhiteJohn WiedmanGaetano CurraoCliffordWhiteJames SpringerIreneGoodmanGrace FerrantiRobert AllenBerniceWienkeBillyHarperJoseph EdwardsDorothy WaldripLessie NewsomeEarl ColeOran DarnellWilliam CardellaPeter OrlandoMargy SmithBernice LipinskiDonna DemeyerEmogene PotterAdolph GonzalesFranklinEnglandGROUP 2James CarrollBob CrowderLawrence VitaleWilliam LafaveMelvin CoatesAntonio VitaleGene MasseyLodovico lannettaDudley YoungLee GabrielRosario SticaHarold MochAPPENDIX BSTRIKERS DISCHARGED OCTOBER15, 1959Daisy ScottJames JohnsonFrancisco VillaruelWillie DavisMarcia JankowskiThelma RoseJoaquin CastilloJacqueline SoculaLora May WambleRandolph YaminAlberto GarciaGaetano CurraoEdmund BojarskiErnesto ChavezArnold Salyer SHOOK & FLETCHER INSULATION COMPANY519BillyAdkinsMargy SmithJimmy CallShirlee CallEmogene PotterMargaret LaquintoLuis LunaCorrinne BreedingFrankie HarperLizzieWhiteBillyHarperAnne JarraitCliffordWhiteAlphonse VandeveldeHugo WienkeGrace FerrantiEmmet AdkinsHerbert HickeyIreneGoodmanLinda ScottDelsieHendersonBerniceWienkeMary MabeeJoseph YaminDorothy WaldripWilliam BowmanJack CallOran DarnellAPPENDIX CSTRIKERS DISCHARGED OCTOBER16, 1959Chester KierpaulJames SpringerBenedict SiragusaLessieNewsomeRobert AllenEarl ColeWilliam CardellaJoseph EdwardsPeter OrlandoBernice LipinskiCharles SadlerDonna DemeyerAdolph GonzalesBuddy DarnellFranklin EnglandJohn WiedmanAlger StaceySTRIKER DISCHARGED OCTOBER 17, 1959JamesCarrollAPPENDIX DSTRIKERS DISCHARGED OCTOBER 19, 1959BillyAdkins(also on Appendix B)Lodovico IanettaWilliam LafaveRosario SticaGene MasseyLawrence VitaleLee GabrielAntonio VitaleBob CrowderDudley YoungMelvin CoatesShook & Fletcher Insulation CompanyandBilly A. Griffin,Robert A. Griffin,B. F. Scovell,George R. Hester, L.C. Kittrell,John D. Wilson,and C. P. Bosarge, Jr.Badham Insulation Company,Inc.and L.C. Kittrell,George R.Hester,B. F. Scovell, Robert A. Griffin,R. E. Griffin,Sr., BillyA. Griffin,C. P. Bosarge,Jr., and J. M. Schmidt.Cases Nos.15-CA-1349,15-CA-1350,15-CA-135,-,15-CA-1353,15-CA-1354,15-CA-1355,15-CA-1449,15-CA-14,-9,15-CA-14.30,15-CA-1431,15-CA-1432,15-CA-1433,15-CA-1434,15-CA-1450, and 15-CA-1467.February P20, 1961DECISION AND ORDEROn March 31, 1960, Trial Examiner Thomas A. Ricci issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent Badham Insulation Company, Inc., had engaged in andwas engaging in certain unfair labor practices in violation of Section8 (a) (3) and (1) of the Act and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.The Trial Examineralso found that the Respondents Shook & Fletcher Insulation Com-130 NLRB No. 64.